

116 HR 3894 IH: Great Lakes Water Protection Act
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3894IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Lipinski introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Water Pollution Control Act to prohibit sewage dumping into the Great Lakes,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Great Lakes Water Protection Act. 2.Restriction on wastewater releases into the Great Lakes System (a)In general (1)RestrictionSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by adding at the end the following:
					
						(t)Restriction on wastewater releases into the great lakes system
 (1)DefinitionsIn this subsection: (A)BypassThe term bypass means, with respect to a treatment facility that discharges into the Great Lakes System, an intentional diversion of waste streams from any portion of the treatment facility.
 (B)Great lakes systemThe term Great Lakes System has the meaning given the term in section 118(a)(3). (C)Treatment facilityThe term treatment facility includes all wastewater treatment units used by a publicly owned treatment works to meet secondary treatment standards or higher, as required to attain water quality standards, under any operating conditions.
 (D)Treatment worksThe term treatment works has the meaning given the term in section 212. (2)RestrictionA publicly owned treatment works that discharges into the Great Lakes System is prohibited from performing a bypass unless—
								(A)
 (i)the bypass is unavoidable to prevent loss of life, personal injury, or severe property damage; (ii)there is not a feasible alternative to the bypass, such as the use of auxiliary treatment facilities, retention of untreated wastes, or maintenance during normal periods of equipment downtime; and
 (iii)the treatment works provides notice of the bypass in accordance with paragraph (4); or (B)the bypass—
 (i)does not cause effluent limitations to be exceeded; and (ii)is for essential maintenance to ensure efficient operation of the treatment facility.
 (3)LimitationThe requirement of paragraph (2)(A)(ii) is not satisfied if— (A)adequate back-up equipment should have been installed in the exercise of reasonable engineering judgment to prevent the bypass; and
 (B)the bypass occurred during normal periods of equipment downtime or preventive maintenance. (4)Immediate notice requirements (A)In generalThe Administrator shall work with States having publicly owned treatment works subject to paragraph (2) to create immediate notice requirements in the event of a bypass or a combined sewer overflow that provide for the method, contents, and requirements for public availability of the notice.
 (B)Minimum initial notice requirementsAt a minimum, the contents of the immediate notice under subparagraph (A) shall include— (i)the exact dates and times of the bypass or combined sewer overflow;
 (ii)the volume of the bypass or combined sewer overflow; and (iii)a description of any public access areas impacted.
 (C)Additional requirementsThe Administrator and States described in subparagraph (A) shall— (i)ensure that the minimum requirements under subparagraph (B) are consistent for all those States;
 (ii)establish follow-up notice requirements that provide a full description of each event (including water quality data), the cause, and plans to prevent reoccurrence; and
 (iii)establish requirements for making publicly available, including on the website of the Administrator, a list of each treatment works from which the Administrator or the State received a follow-up notice, along with the information required under clause (ii) for each event that required a follow-up notice.
 (5)ImplementationNot later than 2 years after the date of enactment of this subsection, the Administrator shall establish procedures to implement this subsection..
 (2)Conforming amendmentSection 425 of division G of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 33 U.S.C. 1268 note) is repealed.
 (b)Great lakes green infrastructure development grant programTitle V of the Federal Water Pollution Control Act (33 U.S.C. 1361 et seq.) is amended— (1)by redesignating section 520 (33 U.S.C. 1251 note) as section 521; and
 (2)by inserting after section 519 (33 U.S.C. 1377a) the following:  520.Establishment of great lakes green infrastructure development grant program (a)DefinitionsIn this section:
 (1)Great lakes states; great lakes systemThe terms Great Lakes States and Great Lakes System have the meanings given the terms in section 118(a)(3). (2)Green infrastructureThe term green infrastructure has the meaning given the term in section 502.
 (3)Low-income communityThe term low-income community has the meaning given the term in section 45D(e) of the Internal Revenue Code of 1986. (4)ProgramThe term Program means the Great Lakes Green Infrastructure Development Grant Program established under subsection (b).
 (5)Small businessThe term small business means a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632)).
 (b)Establishment of programNot later than 1 year after the date of enactment of the Great Lakes Water Protection Act, the Administrator shall establish a grant program, to be known as the Great Lakes Green Infrastructure Grant Program, under which the Administrator shall make grants to Great Lakes States to fund programs and activities to develop green infrastructure projects.
							(c)Application
 (1)In generalEach Great Lakes State desiring a grant under the Program shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.
 (2)Assessment of need and urgencyEach application under paragraph (1) shall include an assessment of the relative need and urgency of the applicable program or activity for which the Great Lakes State desires a grant under the Program, as compared to other programs and activities for which the Great Lakes State desires a grant under the Program during the same fiscal year, including an explanation of the reasons for any determination of relative need and urgency.
								(d)Allocation of grant awards
								(1)Allocation among great lakes states
 (A)In generalFor each fiscal year, in awarding grants under the Program, the Administrator shall determine the maximum amount that may be awarded to each Great Lakes State based on the relative needs of each Great Lakes State, as determined by the most recent Clean Watersheds Needs Survey carried out by the Administrator pursuant to section 516(b).
 (B)Unawarded amountsIf the Secretary does not award to a Great Lakes State the maximum amount available to the Great Lakes State under subparagraph (A) for a fiscal year, the Secretary shall make the remaining amounts for that fiscal year available to the Great Lakes State in subsequent fiscal years.
									(2)Priority for certain projects
 (A)In generalIn awarding grants to a Great Lakes State under the Program, the Administrator shall give priority to applications to fund programs and activities that present the greatest need and urgency, as determined by the Administrator.
 (B)Consideration of state assessment of need and urgencyIn making a determination of need and urgency under subparagraph (A), the Secretary shall take into consideration each applicable assessment of relative need and urgency prepared by the Great Lakes State under subsection (c)(2).
 (e)SubgrantsA Great Lakes State receiving a grant under the Program may make subgrants to any entity or individual in the Great Lakes State for programs and activities to develop green infrastructure projects.
							(f)Allocation of grant funds received by great lakes states
 (1)In generalOf any amounts awarded to a Great Lakes State under the Program, the Great Lakes State shall ensure that—
 (A)not less than 50 percent of those amounts are used for— (i)capital expenditures relating to green infrastructure projects, including any expenses for cost estimates or project planning and design; and
 (ii)materials associated with capital expenditures relating to green infrastructure projects, such as rain garden soils;
 (B)not less than 25 percent of those amounts are used for operations and maintenance of green infrastructure, including any expenses for developing operations and maintenance cost estimates; and
 (C)not more than 25 percent of those amounts are used for green infrastructure workforce training, except that, in the case of a workforce training program that provides dedicated maintenance labor for green infrastructure, amounts expended for green infrastructure workforce training may be considered to be amounts expended for operations and maintenance under subparagraph (B).
 (2)Limitation on funding for operations and maintenanceEach entity or individual that receives amounts awarded to a Great Lakes State under the Program may use the amounts received by that entity or individual for operations and maintenance of green infrastructure under paragraph (1)(B) for a total period of not more than 3 years.
								(3)Small businesses
 (A)In generalA Great Lakes State shall ensure that not less than 23 percent of the total amount awarded to the Great Lakes State under the Program is received by small businesses or nonprofit organizations in the Great Lakes State—
 (i)to construct green infrastructure projects; or (ii)to operate and maintain green infrastructure projects.
 (B)Permissible activitiesThe requirements under subparagraph (A) may be satisfied— (i)by subgrants made to small businesses or nonprofit organizations by the Great Lakes State;
 (ii)by contracts entered into by small businesses or nonprofit organizations (or labor unions representing the employees of small businesses or nonprofit organizations) with the Great Lakes State; and
 (iii)by subcontracts entered into by small businesses or nonprofit organizations (or labor unions representing the employees of small businesses or nonprofit organizations) with the recipients of subgrants made by the Great Lakes State.
 (4)Priority for certain programs and activitiesIn selecting programs and activities to be funded using amounts made available under this section, a Great Lakes State shall give priority to programs and activities that reduce or eliminate bypasses (as defined in section 402(t)(1)) or combined sewer overflows.
 (5)Low-income communitiesA Great Lakes State is encouraged to use any amounts awarded to the Great Lakes State under the Program to fund green infrastructure projects located in low-income communities.
								(g)Cost share
 (1)In generalIn awarding a grant to a Great Lakes State under the Program for programs and activities, the Administrator may require the Great Lakes State to pay up to 50 percent of the costs of the programs and activities funded by the grant.
 (2)In-kind supportIn-kind support for a program or activity, including staff time, provided by a Great Lakes State shall count toward the share of costs required to be paid by the Great Lakes State under paragraph (1).
 (h)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section $250,000,000 for each of fiscal years 2021 through 2025, to remain available until expended..
				